Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 

Applicants’ response to the last Office Action, filed on Feb. 4 2021,  has been entered  and made of record. 
Applicants’ amendment has required new grounds of rejection. New grounds rejection are therefore presented in the Office Action. Applicant’s argument is moot in view of the new ground rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 10 and 19 are rejected under 35 U.S.C. 101. Claim 1 as a representative claim. The claim recites a series of 


Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




s 1-5, 10-14, and 19  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikai  et al. (US 2015/0256844 A1, hereafter Ikai) 
As to claim 1, Ikai discloses that a method for image decoding that supports a plurality of layers, the method being performed by a decoding apparatus (abstract) and comprising:
determining that inter-layer prediction is to be performed on a current decoding target block ([0120]-[0125]);
 decoding a picture of a first layer (Fig. 2, [0082], [0128]-[0129]); and
including the picture of the first layer to a reference picture list for a picture of a second layer ([0085]-[086), when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current decoding target block (Fig. 2A, [0021]-[0022], [0159]).  
As to claim 2, Ikai further discloses that the method of claim 1, wherein the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the 
As to claim 3, Ikai further discloses that the method of claim 1, wherein whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second laver ([0126]-[0132]).
As to claim 4,  Ikai further discloses that the method of claim 1, wherein a collocated-picture for a prediction of the current decoding target block is not determined to the first layer picture ([0022], [0486]-[0488]).
As to claim 5, Ikai further discloses that the method of claim 4, wherein information indicating the collocated-picture does not indicate the picture of the first layer ([0022], [0513], [0516]).
As to claims 10-14 and 19, the claims are corresponding process and computer readable medium claims to claims 1-5, the . 		


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JINGGE WU/Primary Examiner, Art Unit 2663